Title: To Benjamin Franklin from Joseph Galloway, 8 October 1767
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. Octr. 8th: 1767
Having been much engaged in the late Sitting of our Assembly and Supream Court which has continued Since the Adjournment of the House till this Time, I was fearful It woud not be in my Power to write you per this Packet. But the Subject of this Letter appears to me of so much real Importance to the Welfare of the Colonies and their future Peace that I resolved to steal a few Minutes to mention it in a Brief Manner; Indeed it is a Subject you are so fully acquainted with that I need not be very particular.
I make no Doubt, but you are well acquainted with Indian Affairs. That their Jealousies of and Discontent with the Conduct of the English towards them have not been as yet radically removed. That our People notwithstanding all the Governments can do are carrying their Settlements over the Boundaries of the Lands purchased of the Natives and that in their Journies to war against each other many of them have been killed by the White People. That to remove the like Mischiefs in future the Indians have requested that a Boundary may be settled between them and the English and have offer’d to dispose of all the Lands contiguous to our settlements on this Side the Boundary. That this Boun[dary was long since agreed on by Sir William] Johnson on the Part of His Majesty—and as long it has been impatiently expected by them, that it woud be finally ratified. The Disposition of Indians you well know, cannot brook Delays in a Matter they wish for the Consummation of—and are apt from thence to conceive Jealousies against us which often terminate in sudden Hostilities and Depredations on the Colonists. Under these Circumstances it is greatly to be dreaded That the Delay in the Settlement of this Boundary and completing the Purchase, will be attended with the most Serious and Mischievous Consequences to the Colonies, unless some speedy Measures are taken to Prevent them. Indeed I am well Informed that Sir Wm. Johnson is so much alarmed at the Disagreable Aspect which the present Disposition of the Indians have Discovered on this Occasion, that he has been Some time Since Set of[f] for the Six Nation Country And Orderd Mr. Croghan to Detroit, to endeavour to render them easy a little longer in Hope that Orders from his Majesty will Soon Arrive impowering him finally to Settle the Boundary and make the Purchase.
I presume this Important Affair among many others of National Concern, has been passed [to] the Ministry. However, it is to be hoped, Time will be taken to consider this Matter and to do some thing which will remove the Mischiefs that so apparently threaten the Colonies, and that soon otherwise it is the Opinion of those who are the best acquainted with Indian Affairs that a War with the Natives will be unavoidable. I am, Dear Sir, in great Haste, your most Obedient Humble Servant
Jos. Galloway
Benja Franklin Esqr.
